483 F.2d 57
Thomas C. BRACKETT, Plaintiff-Appellant,v.Ealon LAMBERT, Chairman, Alabama Board of Pardons andParoles, et al., etc., Defendants-Appellees.
No. 73-1803 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 23, 1973.Rehearing Denied Oct. 26, 1973.

Thomas C. Brackett, pro se.
William J. Baxley, Atty. Gen., Thomas W. Sorrells, Don C. Dickert, Asst. Attys.  Gen., Montgomery, Ala., for defendants-appellees.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
This Section 1983 action was brought against various state officials by a federal prisoner currently serving a valid sentence in the Atlanta Penitentiary.  A detainer has been lodged with penitentiary officials by the State of Alabama charging Brackett with a violation of the terms of his parole from state custody.  Brackett questions the validity of the state detainer and seeks damages and injunctive relief because the Alabama Board of Pardons and Paroles refuse to afford him a parole revocation hearing prior to his release from federal custody.  We find no constitutional infirmity in the application to this case of the Alabama statute which provides that such hearings shall be held on the return of the prisoner to state custody.  Ala.Code tit. 42, Sec. 12 (1958).


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y., 431 F.2d 409, Part I (5th Cir. 1970)